Citation Nr: 1129311	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a cervical spine disability.  

2.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right shoulder.  

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a fracture of the left clavicle, to include arthritis of the left shoulder.  

4.  Entitlement to a total evaluation based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to service connection for a neck disability was denied in a May 1977 rating decision; a notice of disagreement with this decision was not received.

2.  A November 2008 Board decision held that new and material evidence to reopen the Veteran's claim had not been received.  This is the last final decision on any basis.

3.  Evidence submitted subsequent to the November 2008 Board decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim and does not raise a reasonable possibility of substantiating the claim. 

4.  The Veteran's right shoulder has pain with limitation of motion of the arm to approximately half way between his side and his shoulder; but is not further limited due to factors such as pain, weakness, incoordination or fatigability.  He is right handed.

5.  The Veteran's left shoulder has pain with limitation of motion of the arm to approximately half way between his side and his shoulder; but is not further limited due to factors such as pain, weakness, incoordination or fatigability.  

6.  The Veteran's only two service connected disabilities are his right shoulder disability evaluated as 30 percent disabling, and his left shoulder disability evaluated as 20 percent disabling; he has a combined evaluation of 50 percent disabling.  

7.  While the evidence shows that the Veteran is unemployable due to his age and various disabilities, there is no evidence that suggests he is unemployable solely due to his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The November 2008 Board decision that most recently declined to reopen a claim for service connection for a neck disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2010). 

2.  The evidence received since the November 2008 Board decision is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5201 (2010).  

4.  The criteria for entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5201, 5203 (2010).  

5.  The criteria for a total rating based on individual unemployability due to service connected disabilities have not been met on either a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341(a), 4.16, 4.19 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the context of a claim to reopen, the Court has held that VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with letters in January 2009, April 2009, and June 2009 that that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, Pelegrini and Kent.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have been obtained.  He was afforded appropriate VA examinations.  Although these examinations did not include a medical opinion regarding the etiology of his claimed neck disability, the Board notes that the duty to assist in the context of claims to reopen is limited, and does not include an examination.  Moreover, such an opinion was obtained in the context of a previous claim to reopen just over a year prior to the current claim was submitted.  The Veteran was scheduled for a hearing before a Veterans Law Judge but failed to report.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

The Veteran contends that he has developed a neck disability as a result of active service.  He argues that injuries sustained to his neck in the same automobile accident that injured his service connected shoulders led to the development of his chronic neck disability.  In the alternative, he argues that his service connected shoulder disabilities have caused his neck disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v.Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for osteoarthritis of the cervical spine at C6 to C7 was originally denied in a May 1977 rating decision.  The Veteran was notified of this decision in a May 1977 letter, which also provided him with his right to appeal.  As the Veteran did not submit a notice of disagreement with this rating decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the May 1977 rating decision consisted of the Veteran's service treatment records and a March 1977 statement from the Veteran's private doctor on a VA form.  The decision noted that the service treatment records show that the Veteran's injuries sustained in an automobile accident in service included contusions to his back.  However, the private doctor indicates that he did not begin treating the Veteran for neck problems until 1972, at which time there was X-ray evidence of osteoarthritis at the C6 to C7 interspace.  The decision concluded that osteoarthritis was not diagnosed in service or within one year thereafter.  It further stated that the injuries received by the Veteran in his 1951 automobile accident were not related to his present complaints.  

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Furthermore, the newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, a November 2008 Board decision that held new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back/neck to include as secondary to the service connected right shoulder disability had not been submitted.  The evidence considered by this decision included the report of a July 2007 spine examination, in which the examiner opined that the Veteran's current cervical disorders were less likely than not related to the automobile accident in service and less likely than not related to the Veteran's service connected shoulder disabilities.  This decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

The evidence received since the November 2008 Board decision consists of VA treatment records dating from 2008 to 2010, and an August 2010 VA examination of the joints.  Although this evidence was not previously before the Board, it is neither new nor material.  

The additional evidence is not new in that it merely shows current treatment for the Veteran's claimed cervical disability.  The fact that the Veteran has a current cervical disability was previously before the decision makers in November 2008 as well as the original decision makers in May 1977.  The element that was and continues to be absent is a nexus between the current cervical disability and either active service or the Veteran's service connected shoulder disabilities.  None of the additional material received since November 2008 contains such a nexus.  A January 2010 orthopedic note contains a statement to the effect that the Veteran is disabled due to his age and his very severe degenerative arthritis, "which appears to be service connected".  However, this note discusses only the degenerative arthritis in the Veteran's shoulders, which are already service connected, and his knees.  There is no reference to a cervical spine disability.  

The remainder of the Veteran's treatment records shows only current treatment to control pain in his neck and shoulders.  This evidence is cumulative and redundant of that which was previously considered.  It is not material in that it fails to address the missing element that resulted in the initial denial of the Veteran's claim, which is a nexus between current disability and active service.  In the absence of such a nexus, there is no reasonable possibility of substantiating the claim.  As none of the additional evidence is both new and material, the Veteran's claim is not reopened.  38 C.F.R. § 3.156(a).

Increased Evaluation

The Veteran contends that the evaluations currently assigned to his shoulder disabilities are insufficient to reflect the level of impairment that is produced. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record indicates that entitlement to service connection for the residuals of a fracture of the left clavicle was granted in a May 1977 rating decision.  A zero percent evaluation was assigned for this disability.  This evaluation was increased to 10 percent in a January 1997 rating decision, effective from January 1996.  The current 20 percent rating was assigned by a June 2005 rating decision, effective from February 2002.  Arthritis of the shoulder is now contemplated as a residual of the fracture.

Service connection for a right shoulder disability was granted in a June 2006 rating decision.  The current 30 percent evaluation was assigned, effective from June 2005.  

The Veteran's claim for an increased evaluation for his disabilities was received in November 2008, less than a month after a Board decision denied increased evaluations for these same disabilities.  

The Veteran's right shoulder disability is evaluated under the rating codes for traumatic arthritis and limitation of motion of the arm.  The rating code for traumatic arthritis indicates that this disability should be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's left arm disability is evaluated under the rating code for impairment of the clavicle or scapula.  However, he is already in receipt of the highest evaluation available under this rating code.  38 C.F.R. § 4.71a, Code 5203.  

Both the right arm and the left arm are evaluated according to the rating code for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes VA treatment records dating from 2008 to 2010, and the report of VA examinations of the joints in June 2009 and August 2010.  

December 2008 VA treatment records contain contradictory information as to whether or not the Veteran's pain in the shoulders, neck and back was being controlled by morphine.  At one point the Veteran agrees that his morphine is not working well, but later the same day he states he is doing well on morphine.  However, January 2009 records indicate that the morphine was ineffective. 

A January 2009 orthopedic consultation reveals that the Veteran complained of pain in his shoulders.  There was articulation of the lower part of the acromion on the right.  The same was true to a lesser extent of the left, but there was significant arthritis with no evidence of a cuff on that side.  He could abduct to about 30 to 40 degrees.  There was pain with all motion, and an extremely high riding humeral head on the left side with articulation identified in that part of the acromion.  The Veteran had almost no active motion over his head and all motion was at his waist level.  The examiner believed that surgery would be preferred on both sides if the Veteran were in better condition, but he was noted to have a pacemaker and severe peripheral vascular disease which prevented any additional surgery.  

A January 2009 X-ray study of the left shoulder demonstrated no evidence of acute fracture or dislocation.  The old left clavicular fracture was noted.  The impression was degenerative changes of the left shoulder at both the acromioclavicular joint and humeral head; narrowing of the subacomial space; calcific tendinitis of the rotator cuff; and an old left midclavicular fracture.  

An X-ray study of the right shoulder was also obtained in January 2009.  The results of a previous surgery were noted to include bone anchors in the glenoid.  The impression included postsurgical changes of the glenoid; boney remodeling of the humeral head which may be secondary to old fracture or degenerative change; narrowing of the subacromial space with a downward slanting acromion process; and degenerative changes of the acromioclavicular joint.  There had been no significant change since a previous X-ray study in 2006.  

The Veteran underwent a VA examination of the joints in June 2009.  He reported pain in his shoulders on a daily basis that interfered with his sleep.  This was accompanied by instability and pain on overhead activity.  He had a history of right shoulder surgery in 1990.  The Veteran used morphine sulfate and anti-inflammatories for his shoulders.  He had undergone recent physical therapy without significant benefits.  The Veteran had last worked in 1995 as a cabinetmaker.  His work was limited by difficulty in lifting pieces of plywood.  He was currently unable to drive a nail or hang a picture, and he received help from his wife with grooming and dressing.  The Veteran believed that his shoulder problems were consistent over time without significant flare-ups.  

On examination, both shoulders had tenderness over the acromioclavicular joint.  On the right side abduction was to 80 degrees, flexion to 100 degrees, external rotation to 15 degrees, and internal rotation to 90 degrees.  The measurements of the left shoulder were the same, except that there was 30 degrees of external rotation.  All motion of the upper extremities appeared profoundly weak and tremulous.  Repetitions were not carried out because of this generalized weakness of both of his arms.  The right shoulder was positive to impingement at 75 degrees and the left was positive at 45 degrees.  Both shoulders were stable on examination but supraspinatus strength was markedly decreased.  The Veteran was unable to scratch the back of his head or his own back.  X-ray studies dated 2006 were reviewed by the examiner.  The diagnosis was degenerative joint disease of both shoulders.  

The remaining VA treatment records from 2008 to 2010 show that the Veteran was followed for his shoulder pain as well as nonservice connected problems.  He experienced pain even with the use of morphine that interfered with his sleep.  He rarely walked around the house due to an increase in falls, which he related to the weakness of his legs.  The Veteran related the onset of his weakness to a 1997 coronary vascular accident.  Examinations reveal weakness of the extremities.  He used a wheelchair around the home and a scooter outside of the house.  His problem list included diabetes mellitus; hyperlipidemia; atrial fibrillation with a pacemaker; peripheral vascular disease claudication; a history of a 1997 coronary vascular accident; gastroesopageal reflux disease; chronic obstructive pulmonary disease; and dementia and anxiety.  

January 2010 records prepared by a VA physician note that the Veteran uses a wheelchair, but had to get a motorized wheelchair because he had difficulty propelling it with his arms due to his shoulders.  He had arthritis of the knees and shoulders.  The examiner stated that all things considered the Veteran was certainly disabled, not only due to his age but from the very severe degenerative arthritis. 

The Veteran was afforded a VA examination of his joints in August 2010.  The claims folder was reviewed by the examiner, and the history of his disability from the injury in service to the present was discussed.  This was noted to include a right shoulder surgery in 2000 when his rotator cuff was repaired.  Currently, the Veteran complained of daily pain in his shoulders that interfered with his sleeping.  He noted instability and popping in the shoulders and pain on overhead activity.  The Veteran had last worked in 1980 as a carpenter but had stopped that work because of problems with his hand.  While working, he experienced problems with limitation of reaching.  In his daily life he described problems with lifting objects and dressing himself.  The Veteran described flare-ups which are activity related and could last for one to two weeks.  During flare-ups he used medication and experienced limitation in the use of both arms.  

On examination, there was a nontender deformity of the left mid to distal clavicle.  The range of motion was similar for both shoulders with abduction to 45 degrees actively on both sides.  He had flexion to 90 degrees on both sides.  External rotation was to 15 degrees bilaterally and internal rotation to 90 degrees bilaterally.  Motion appeared accompanied by end of range pain but was not additionally limited following repetitive use on the examination.  Impingement testing was positive at 80 degrees on the right and 70 degrees on the left.  Both shoulders appeared stable but supraspinatus strength appeared markedly decreased bilaterally.  He could not scratch the back of his head or his own back with either hand.  The Veteran had difficulty dressing himself although he could put on his shirt.  The diagnoses included degenerative joint disease of both shoulders and prior fracture of the left clavicle.  

After careful review of the medical evidence, the Board finds that entitlement to an increased evaluation is not warranted for either the right or left shoulder.  For both arms, the Veteran is found to retain motion to approximately halfway between the shoulder and the side.  This results in a continuation of the current 30 percent evaluation for the right (major) arm and the current 20 percent evaluation for the left (minor) arm. 

In order to receive an increased evaluation for either arm under the rating code for limitation of motion of the arm, the arm would have to be limited to only 25 degrees of motion from the side.  This is not demonstrated by the evidence.  The January 2009 examiner did not provide a precise measurement but estimated that abduction was from 30 to 40 degrees.  The June 2009 examination found abduction to 80 degrees and flexion to 100 degrees bilaterally.  The August 2010 examiner found that the Veteran had abduction to 45 degrees on each side.  Furthermore, the Veteran retained 90 degrees of flexion on each side, as well as 15 degrees of external rotation.  These measurements more nearly resemble limitation of motion of the arm to midway between the side and shoulder level, which warrants continuation of the 30 percent rating for the right arm and 20 percent for the left arm currently in effect.  

The Board has considered the effects of additional limitation due to pain, weakness, fatigability and incoordination that results from his service connected disabilities, but no additional impairment due to these factors has been demonstrated.  The August 2010 examination specifically tested the Veteran for these factors by examining him after performing repetitive motion but found that there were no additional limitations.  The Veteran has provided contrasting information regarding flare-ups, as he denied them in June 2009 and reported flare-ups that last for a week or more in August 2010.  The Board notes that the January 2009 orthopedic consultation was apparently obtained during a flare-up in pain.  As noted, this examiner estimated that the Veteran could abduct to about 30 to 40 degrees.  Other range of motion estimates were not provided.  The examiner stated that the Veteran had almost no active motion over his head, which indicates that he retained some overhead motion and further indicates he was capable of bringing his arms to shoulder level.  Although the examiner further states that all motion was at waist level, when read as a whole with the statements pertaining to movement to shoulder level, the preponderance of the evidence is against a finding that the limitation of motion of either arm more nearly resembles that of being limited to 25 from the body on either side.  The Veteran is shown to be weak, but this weakness is generalized throughout the body and appears to result from causes other than the shoulders.  Therefore, there is no basis for a higher evaluation based on pain, weakness, fatigability or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has also considered whether or not there are other rating codes that might be applicable in this case.  However, none of the other rating codes pertaining to the shoulder and arm apply or are more favorable to the Veteran.  There is no ankylosis of either shoulder, which precludes a higher evaluation on that basis.  38 C.F.R. § 4.71a, Code 5200.  There is no loss of the shoulder head, nonunion of either shoulder, or fibrous union, and no evidence of recurrent dislocation.  38 C.F.R. § 4.71a, Code 5202.  The Veteran is already in receipt of at least the highest rating provided for by the rating code for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Code 5203.  The conclusion is that none of the other rating codes provide for an evaluation of greater than 30 percent for the right shoulder or 20 percent for the left.  

Finally, the Board has considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's primary symptoms for each arm are limitation of motion, pain, and weakness.  These symptoms are specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Code 5203.  Therefore, there is no objective evidence that the Veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU

The Veteran argues that his service connected disabilities prevent him from holding gainful employment.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran's only two service connected disabilities are his right shoulder disability evaluated as 30 percent disabling, and his left shoulder disability evaluated as 20 percent disabling.  He has a combined evaluation of 50 percent.  The Veteran does not have a combined 70 percent evaluation with at least one disability evaluated as 40 percent or more.  Thus, he does not meet the basic criteria for TDIU consideration.  

Although the Veteran does not meet the schedular criteria for a TDIU, consideration must still be given for TDIU on an extraschedular basis.  However, the evidence does not support such an award.  

The record is contradictory as to when the Veteran last worked.  The June 2009 examination states that the Veteran last worked as a cabinetmaker in 1995, and the August 2010 examination says that he last worked as a carpenter in 1980.  The Board notes that at the time of both dates, he was service connected for only his left shoulder disability, which was evaluated as zero percent disabling.  The evaluation was eventually increased to a 10 percent evaluation effective from January 1996.  As this was the Veteran's only service connected disability, it suggests that he left work for reasons that were unrelated to his left shoulder.  

Subsequently, the Veteran was assigned a nonservice connected pension based on unemployability in April 2004.  He has also been assigned special monthly pension based on the need for regular aid and attendance, secondary to multiple non-service connected disorders.  He was noted to be 74 years old at that time, and found to be disabled due to ischemia; coronary artery disease to include bilateral lower extremity peripheral vascular disease; syncopal episodes; hypertension; residuals of Bell's palsy; diabetes mellitus, and his shoulder disabilities.  Of the many disabilities that led to his unemployability, only the shoulders are service connected.  While current medical evidence shows that the Veteran continues to suffer from all of these disabilities, has generalized weakness and utilizes a wheelchair, there is absolutely no evidence that would indicate his service connected disabilities alone render him unemployable.  Therefore, there is no basis for an award of TDIU on an extraschedular basis.  In conclusion, there is no basis for an award of TDIU.  


ORDER

New and material evidence has not been received to reopen the Veteran's claim for service connection for a cervical spine disability; the appeal is denied. 

Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right shoulder is denied. 

Entitlement to an evaluation in excess of 20 percent for the residuals of a fracture of the left clavicle, to include arthritis, is denied. 

Entitlement to a total evaluation based on individual unemployability due to service connected disabilities is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


